DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Election/Restriction
                            REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
2.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
2.1.	Group (I), claims 1-7, drawn to Powder Coating Resin.
2.2.	Group (II), claim 8, drawn to Method of making Crosslinked Powder Coating of Claim 1.
2.3.	Group (III), claims 9-15, drawn to Method of making Powder Coating comprising at least one  C12 – C23 diacids.
3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 Groups(I), (II) or (III) lack unity of invention because even though the inventions of these groups require the technical feature of  Polyester resin of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Hunt et al ( WO 2014/193713) as explained in ISR/ Written Opinion for Parent Application PCT/US 2019/015236  mailed to Applicant on April 4,2019 – see Application file.
4.	In an event if any of Groups(I),(II) or (III) additional Requirement to Elect Single disclosed Specie will apply.
4.1.	For Group (I):
Specie A: Different Species as different Powder coating  Polyester resin comprising one  or more   carboxylic acid terminated polymer(s) having ester and amide functionality which is/are the reaction product of diacid(s) and  intermediate polyol(s), which is the  reaction product of C12 -C23 diester and at least one or more  reactant comprising different  amine alcohol, or a mixture of a polyamine and a polyol, or a mixture of an amine alcohol and a polyamine, or a mixture of an amine alcohol and a polyol, or combinations thereof;
Specie B : Different Species as different Powder coating  Polyester resin comprising one  carboxylic acid terminated polymers having ester and amide functionality which is the reaction product of diacid and  intermediate polyol, which is the  reaction product of C12 -C23 diester and at least one or more  reactant comprising different  amine alcohol, or a mixture of a polyamine and a polyol, or a mixture of an amine alcohol and a polyamine, or a mixture of an amine alcohol and a polyol, or combinations thereof; and an acetoacetate terminated polymer as a reaction product of an intermediate polyol with acetoacetate, and wherein the  intermediate polyol comprises the reaction product of a  C12 to C23 diacid with a  reactant selected from  different amine alcohol or a mixture of a polyamine and a polyol, or a mixture of an amine alcohol and a polyamine, or a mixture of an amine alcohol and a polyol, or combinations thereof.
Applicant is required, in reply to this action, to elect a Single Specific specie A or B and also  indicate for selected Specie all components which this Single Specie obtained from including specific C12-C23 diacid(s) and  specific  reactant(s) as specific  amine alcohol or a mixture of a polyamine and a polyol, or a mixture of an amine alcohol and a polyamine, or a mixture of an amine alcohol and a polyol, or combinations thereof, to which the claims shall be restricted if no generic claim is finally held to be allowable. 
4.2.	For Group (II):
Specie A.	Different Species as different Method of making Different crosslinked Powder coating comprising different  Polyester resin comprising carboxylic acid terminated polymers having ester and amide functionality which is the reaction product of diacids and  intermediate polyols, which is the  reaction product of C12 -C23 diester and at least one or more  reactant comprising different  amine alcohol, or a mixture of a polyamine and a polyol, or a mixture of an amine alcohol and a polyamine, or a mixture of an amine alcohol and a polyol, or combinations thereof; 
Applicant is required, in reply to this action, to elect a Single Specific specie A and also  indicate for selected Specie all components which this Single Specie obtained from including specific C12-C23 diacid and  specific first reactant(s) as specific  amine alcohol or a mixture of a polyamine and a polyol, or a mixture of an amine alcohol and a polyamine, or a mixture of an amine alcohol and a polyol, or combinations thereof, AND Specific crosslinker  to which the claims shall be restricted if no generic claim is finally held to be allowable.
4.2.	For Group (III):
Specie A.	Different Species as different Method of making Different  Powder coating  Polyester resin comprising one  or more   carboxylic acid terminated polymer(s) having ester and amide functionality which is/are the reaction product of diacid(s) and  intermediate polyol(s), which is the  reaction product of C12 -C23 diester and at least one or more  reactant comprising different  amine alcohol, or a mixture of a polyamine and a polyol, or a mixture of an amine alcohol and a polyamine, or a mixture of an amine alcohol and a polyol, or combinations thereof;
Specie B : Different Species as different Method of making Different  Powder coating  Polyester resin comprising one  carboxylic acid terminated polymer having ester and amide functionality which is the reaction product of diacid and  intermediate polyol, which is the  reaction product of C12 -C23 diester and at least one or more  reactant comprising different  amine alcohol, or a mixture of a polyamine and a polyol, or a mixture of an amine alcohol and a polyamine, or a mixture of an amine alcohol and a polyol, or combinations thereof; and an acetoacetate terminated polymer as a reaction product of an intermediate polyol with acetoacetate, and wherein the  intermediate polyol comprises the reaction product of a  C12 to C23 diacid with a  reactant selected from  different amine alcohol or a mixture of a polyamine and a polyol, or a mixture of an amine alcohol and a polyamine, or a mixture of an amine alcohol and a polyol, or combinations thereof.
Applicant is required, in reply to this action, to elect a Single Specific specie A or B and also  indicate for selected Specie all components which this Single Specie obtained from including specific C12-C23 diacids or diesters (including first and/or second  and/or  any others, if applicable) and  specific reactants (first and/or second reactant and/or any other if applicable) as specific  amine alcohol or a mixture of a polyamine and a polyol, or a mixture of an amine alcohol and a polyamine, or a mixture of an amine alcohol and a polyol, or combinations thereof  to which the claims shall be restricted if no generic claim is finally held to be allowable.
5.	The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 8 and 9.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
6.	A telephone call was not made to Applicant in view of the complexity of the Restriction / Election Requirement.  
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
8.	The examiner has required restriction between product  claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
			           CONCLUSION
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763